Citation Nr: 0522572	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to educational assistance benefits subsequent to 
December 11, 2003, pursuant to 38 U.S.C. Chapter 30.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982 and from October 1983 to August 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision of the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied a claim for payment of educational assistance benefits 
after December 11, 2003.  The veteran appeared before the 
undersigned for a hearing at the RO in Houston, Texas, in 
April 2005.


FINDINGS OF FACT

As of November 29, 2003, the veteran had received 36 months 
of payments of educational assistance benefits pursuant to 
38 U.S.C. Chapter 30.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits subsequent to December 11, 2003, pursuant to 
38 U.S.C. Chapter 30, are not met.  38 U.S.C.A. §§ 3013, 
3014, 3031 (West 2002); 38 C.F.R. §§ 21.7072, 21.7135, 
21.7050 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the payment of educational 
assistance benefits pursuant to 38 U.S.C. Chapter 30 is 
warranted after December 11, 2003.  He specifically contends 
that such benefits should have continued until August 2004, 
ten years following his separation from service.  The Board 
finds that his contentions are not supported by the evidence 
of record and that his claim must be denied.

The pertinent regulation provides that most veterans are 
entitled to 36 months of educational assistance benefits 
pursuant to 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7072(a); 
38 U.S.C.A. §§ 3013, 3014.  The exceptions found in 38 C.F.R. 
§ 21.7072(b), (c), and (d) do not apply to the veteran in 
this case.  The regulations further provide that except as 
provided in 38 C.F.R. § 21.7076(e) and § 21.7135(s), no one 
is entitled to more than 36 months of full-time basic 
educational assistance (or its equivalent in part-time 
assistance).  38 C.F.R. § 21.7072(f).  The exception found in 
38 C.F.R. § 21.7076(e) does not apply in this case.  
Furthermore, the veteran has already received an extension of 
entitlement pursuant to 38 C.F.R. § 21.7135(s), which will be 
discussed below.

The Board has reviewed the many different VA Form 22-8945, 
Education Award, forms in the veteran's claims folder, as 
well as their electronic successor versions.  Those forms 
reflect that the veteran began using his educational 
assistance benefits in 1995.  A review of those records 
indicates that the veteran exhausted his 36 months of 
entitlement to educational assistance benefits on November 6, 
2003.  As of that date, he had received 36 months of payments 
of educational assistance benefits.

However, on November 6, 2003, the veteran was enrolled in a 
course.  That course was not completed until December 11, 
2003.

The pertinent regulation provides that if an individual 
enrolled in an education institution regularly operated on 
the quarter or semester system exhausts his entitlement under 
38 U.S.C. Chapter 30, the discontinuance shall be the last 
day of the quarter or semester in which entitlement is 
exhausted.  If an individual is enrolled in an education 
institution not regularly operated on the quarter or semester 
system and exhausts his entitlement under 38 U.S.C. Chapter 
30 after more than half the course is completed, the 
discontinuance date shall be the earlier of (i) the last day 
of the course, or (ii) twelve weeks from the day the 
entitlement is exhausted.  If an individual is enrolled in an 
educational institution not regularly operated on the quarter 
or semester system and exhausts his entitlement under 
38 U.S.C. Chapter 30 before completing the major portion of 
the course, the discontinuance date will be the date the 
entitlement is exhausted.  38 C.F.R. § 21.7135(s).

It is unclear whether the veteran was enrolled in an 
institution operating on the quarter or semester system.  It 
is also unclear whether veteran had completed the major 
portion of the course in which he was enrolled on the date of 
exhaustion of his benefits, November 6, 2003.  However, the 
veteran's benefits were extended to the end of the term in 
which he was enrolled at the time the benefits were 
exhausted.  Therefore, the Board finds that the end date of 
December 11, 2003, the end of the term during which the 
veteran exhausted his entitlement of 36 months of educational 
assistance benefits, is proper.

The veteran contends that his benefits should have continued 
until August 2004, ten years following his separation from 
service.  The applicable statutes provide a ten-year period 
of eligibility during which an individual may use his 
entitlement to Chapter 30 educational assistance benefits.  
In general, that period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031; 38 
C.F.R. § 21.7050.

However, that regulation does not provide that benefits will 
be paid to a claimant for ten years from the date of 
discharge from active duty.  That regulation merely provides 
that the claimant has ten years from the date of his last 
discharge from active duty within which to use his 36 months 
of educational assistance benefits.  In this case, the 
veteran exhausted his 36 months of entitlement prior to the 
expiration of the ten-year period of eligibility.  Therefore, 
the controlling factor for the discontinuance of his 
educational assistance benefits is the exhaustion of his 36 
months of eligibility, not the expiration of the ten year 
period within which he was required to use those benefits.

Accordingly, the Board finds that the criteria for 
entitlement to educational assistance benefits subsequent to 
December 11, 2003, pursuant to 38 U.S.C. Chapter 30, are not 
met.  The preponderance of the evidence is against the 
veteran's claim for payment of educational assistance 
benefits after December 11, 2003, and that claim is denied.  
38 U.S.C.A. §§ 3013, 3014, 3031 (West 2002); 38 C.F.R. 
§§ 21.7072, 21.7135, 21.7050 (2004).

Duties to Notify and Assist the Appellant

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board 
finds, however, that specific VCAA notice was not required in 
this case because the applicable regulatory notification 
procedure found at 38 C.F.R. § 21.1031 for claims for 
education assistance benefits pursuant to 38 U.S.C. Chapter 
30 was not affected by this change in law and because the 
provisions regarding entitlement to educational assistance 
benefits are found in a different Chapter of Title 38 than 
the VCAA provisions.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA notification 
procedures do not apply in cases where the applicable chapter 
of Title 38, United States Code contained its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (Court found VCAA notice was not required in case 
involving a waiver request).  The Board further finds that 
the notice and assistance provisions of 38 C.F.R. § 21.1031 
were met in this case.


ORDER

Entitlement to educational assistance benefits subsequent to 
December 11, 2003, pursuant to 38 U.S.C. Chapter 30, is 
denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


